t c memo united_states tax_court richard g and patricia a cook petitioners v commissioner of internal revenue respondent docket no filed date richard g cook pro_se david w sorensen for respondent memorandum opinion couvillion special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure the petition was filed pursuant to sec_7463 at the commencement of trial petitioners orally moved that the case be heard pursuant to sec_7443a the court granted continued respondent determined deficiencies in federal income taxes of dollar_figure and dollar_figure and accuracy-related_penalties of dollar_figure and dollar_figure under sec_6662 respectively for petitioners' and tax years the issues for decision are whether home_office expenses_incurred by richard g cook petitioner in a trade_or_business activity are allowable as deductions under sec_280a and if such expenses are not allowable whether petitioners are liable for the accuracy-related_penalties under sec_6662 if the court holds that the expenses at issue are not deductible pursuant to sec_280a the court must then consider petitioner's contention that the disallowance of the subject expenses as deductions constitutes invidious discrimination and a violation of due process under the u s constitution some of the facts were stipulated those facts with the exhibits attached thereto are so found and are incorporated herein by reference at the time the petition was filed petitioners' legal residence was salt lake city utah petitioner is an attorney at law and during the years at issue was engaged in the practice of law at salt lake city utah for the year and for the first months of continued petitioners' motion respondent thereafter filed an answer of general denial petitioner's law practice was conducted out of petitioners' personal_residence at salt lake city utah for the remaining months of petitioner conducted his law practice at a downtown salt lake city office the expenses at issue involve the home_office expenses_incurred by petitioner for the periods noted in and which petitioners deducted as trade_or_business_expenses on their and federal_income_tax returns respondent has not questioned the substantiation of these expenses respondent however has questioned the percentage amount petitioners claim constituted the portion of their home that was used for petitioner's law practice petitioners' home consisted of an upstairs and a downstairs totaling big_number square feet during petitioners and four children lived in the home during petitioners and three children lived in the home petitioners contend that percent of the total floor space of their home was used for the law practice however this space was used only two-thirds of the time for the law practice for the remainder of the time when the space was not used for law practice the space was available and was in fact used by petitioners and their children as their residence for personal purposes on their income_tax returns consistent with the recited percentages petitioners claimed percent of their home expenses as deductible home_office expenses x although respondent did not seriously dispute that percent of the home's floor space was used at some time for the law practice respondent questioned petitioners' contention that this floor space was used two-thirds of the time for the law practice as noted the facts necessary to decide this case are not in dispute--the principal_place_of_business for petitioner's law practice was petitioners' personal_residence and it was the place used by petitioner's clients in meeting or dealing with petitioner in the normal course of petitioner's trade_or_business as a lawyer petitioner's law practice therefore was carried on or conducted exclusively at his home petitioner was not an employee nor was his law practice conducted in a separate structure from petitioners' home a very crucial fact of this case however is that the portions of petitioners' home used for the law practice were not used exclusively for the law practice ie after business hours and presumably on weekends and holidays the portions of the home used for the law practice were also used by petitioners for their personal purposes generally under sec_280a no deduction otherwise allowable shall be allowed with respect to the use of a dwelling as an example the living room where petitioner's clients were interviewed or the kitchen table used for conferences was also used by the family as their residence during off-business hours unit that is used by a taxpayer as a residence during the taxable_year except under sec_280a for interest taxes and casualty losses which would otherwise be allowable sec_280a provides certain limited and specific exceptions to this general_rule which are in pertinent part as follows sec_280a exceptions for certain business or rental use limitation on deductions for such use -- certain business use --subsection a shall not apply to any item to the extent such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis-- a as the principal_place_of_business for any trade_or_business of the taxpayer b as a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business or c in the case of a separate structure which is not attached to the dwelling_unit in connection with the taxpayer's trade_or_business in the case of an employee the preceding sentence shall apply only if the exclusive use referred to in the preceding sentence is for the convenience of his employer therefore for a deduction to be allowed under sec_280a the taxpayer must establish that a portion of the dwelling_unit is exclusively used on a regular basis for the purposes enumerated in subparagraphs a b or c of sec_280a and if the taxpayer is an employee the office is maintained for the convenience_of_the_employer see 94_tc_348 on the facts of this case the sole question is whether petitioner's home was used exclusively for his trade_or_business it was not so used even though petitioner's trade_or_business was exclusively conducted in his home the portion of his home in which he conducted his trade_or_business was not used exclusively for that purpose that factual circumstance precludes petitioners' entitlement to a deduction of the home_office expenses at issue this court has previously passed upon this same question in gomez v commissioner tcmemo_1980_565 this court stated exclusive use of a portion of a taxpayer's dwelling_unit means that the taxpayer must use a specific part of a dwelling_unit solely for the purpose of carrying on his trade_or_business the use of a portion of a dwelling_unit for both personal purposes and for the carrying on of a trade_or_business does not meet the exclusive use test thus for example a taxpayer who uses a den in his dwelling_unit to write legal briefs prepare tax returns or engage in similar activities as well for personal purposes will be denied a deduction for the expenses paid_or_incurred in connection with the use of the residence which are allocable to these activities emphasis added s rept no 1976_3_cb_49 h rept no vol joint_committee explanation 1976_3_cb_1 since petitioners' home or the portion thereof used for the law practice was not used exclusively for petitioner's trade_or_business it follows that the home_office expenses claimed for that home_office are not deductible under sec_280a respondent is sustained on this issue petitioners next contend that such an interpretation of sec_280a is unconstitutional petitioner argues that it is irrational not to allow the matching of costs against revenues as it not only deviates from generally_accepted_accounting_principles but it also requires taxpayers to pay taxes on gross_income with no benefit of the deduction for the expenses_incurred to produce that income such a result petitioners contend violates due process principles to the extent that petitioners' claim is based on the fourteenth amendment of the u s constitution this court has held that the fourteenth amendment does not apply to federal tax statutes 55_tc_6 affd per curiam 450_f2d_280 thus the equal protection and due process clauses of the fourteenth amendment do not operate as a limitation on the taxing power of the federal government 68_tc_603 in general a federal tax law is not violative of the due process clause of the fifth_amendment of the u s constitution unless the statute classifies taxpayers in a manner that is arbitrary and capricious hamilton v commissioner supra pincite shaffer v commissioner tcmemo_1994_618 here petitioners have not shown that sec_280a classifies taxpayer in a manner that is arbitrary and capricious in hamacher v commissioner supra pincite the court recited the background for the enactment of sec_280a's restriction upon deduction of home_office expenses and pointed out that one of the reasons for the enactment of sec_280a was a response by congress to numerous cases particularly those decided by this court which used a liberal standard to allow deduction of home_office expenses that were appropriate and helpful to the taxpayer's business under the circumstances congress was concerned that under such a standard personal_living_and_family_expenses attributable to the home that are not otherwise deductible were being allowed as deductions the purpose of sec_280a was to restrict what congress considered too liberal a standard in this area of tax law the restrictive provisions of sec_280a therefore apply to all taxpayers the court therefore rejects petitioners' contention that sec_280a violates the due process clause of the fifth_amendment respondent determined that petitioners were liable for penalties under sec_6662 for negligence or disregard of rules or regulations under sec_6662 sec_6662 provides that if it is applicable to any portion of an underpayment in taxes there shall be added to the tax an amount equal to percent of the portion of the underpayment to which sec_6662 applies under sec_6664 no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6662 provides that sec_6662 shall apply to any underpayment attributable to negligence or disregard of rules or regulations sec_6662 provides that the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard of rules or regulations negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 it is well established that the taxpayer bears the burden_of_proof on this issue 58_tc_757 petitioners have not met their burden_of_proof on this issue sec_280a explicitly provides that the deduction for home_office expenses applies only to a portion of a home used exclusively for a trade_or_business such expenses are not allowed if the portion of the home is used for any nonqualifying purpose several cases have interpreted sec_280a in this manner and have elaborated on differing factual situations that in some instances met the standards of sec_280a and in other cases did not satisfy those standards petitioners did not show any reasonable_cause as to how and why their factual situation was such that their expenses should be allowed the court therefore sustains respondent on this issue decision will be entered for respondent
